December 30, 1918. The opinion of the Court was delivered by
The facts are stated in the record, which together with the exceptions will be reported.
Exceptions numbered 1, 2, 3, 4 and 5 assign error on the part of his Honor, the presiding Judge, in charging the jury, as set forth in the portions of the charge therein quoted.
When the charge is considered in its entirety, it will be seen that the parts thereof, quoted in those exceptions, were not prejudicial to the rights of the appellant.
The other exceptions are too general for consideration.
   Affirmed. *Page 281